Citation Nr: 0022316	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  94-45 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for subcutaneous 
lipomas, including as due to exposure to herbicides.

2.  Entitlement to service connection for skin rashes, 
including as due to exposure to herbicides.

3.  Entitlement to the assignment of a higher disability 
rating for bilateral otitis externa with history of left 
otitis media, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for anxiety neurosis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs.  The veteran appeared for a hearing at the 
RO in May 1994, and for a video conference hearing in April 
2000. 

In an October 1999 Appellant's Brief, the veteran's 
representative raised the issue of entitlement to service 
connection for bilateral hearing loss.  That matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The claims file includes medical evidence of current skin 
disability (to include both lipomas and a skin rash), 
competent evidence of inservice incurrence, and medical 
evidence of a nexus to service. 



CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
subcutaneous lipomas and for skin rash are well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The first two issues before the Board involves claims for 
entitlement to service connection.  The Board notes that 
although both appear to encompass skin disability, the RO has 
addressed the issues separately.  The Board lists both 
separately for purposes of continuity.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110,; 
38 C.F.R. § 3.303.  However, it should be noted at the outset 
that statutory law as enacted by the Congress charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  
In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993). 

The Board notes that the claims file includes medical 
evidence of treatment for lipomas as well as for a skin rash.  
The veteran's service medical records include references to 
scabies as well as to "jungle rot."  Given the evidence of 
inservice skin symptomatology, medical evidence of current 
skin problems, and recognizing that certain skin disorders 
are by their nature manifested by periodic recurrences over a 
period of years, the Board finds that the veteran's skin 
disability claims are plausible and thus well-grounded.  38 
U.S.C.A. § 5107(a). 


ORDER

The veteran's claims of entitlement to service connection for 
subcutaneous lipomas and for skin rashes are well-grounded.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand section of this 
decision. 


REMAND

Given the inservice medical evidence of skin symptoms and 
current evidence of skin disorders, the Board is of the 
opinion that further development of the medical evidence is 
necessary to meet the duty to assist the veteran with these 
claims.  38 U.S.C.A. § 5107(a).  

With regard to the increased rating claims, VA is also under 
a duty to assist the veteran.  At his April 2000 Board 
hearing, the veteran testified that he had been seen at a VA 
facility on an emergency basis on occasions in 1999 for 
treatment for his service-connected bilateral otitis externa.  
It does not appear that the records of such treatment have 
been associated with the claims file as VA has constructive 
knowledge of all such records.  See VAOPGCPREC 12-95; Bell v. 
Derwinski, 2 Vet.App. 611, 612-613 (1992).

The Board also notes the record reveals the most recent VA 
ear diseases examination of the veteran of record is a 
November 1995 report.  That report indicates the veteran had 
gentian violet in his ears at the time, obscuring landmarks.  
Thus, given the time since the veteran was last examined, his 
testimony as to continuing treatment for this condition, and 
the lack of findings due to the use of medication in his ears 
during the prior examination, the veteran should be afforded 
a new VA ear diseases examination.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

During his April 2000 video conference hearing, the veteran 
testified he received treatment for his anxiety neurosis 
"every couple of months" at a VA facility.  While the 
record reveals attempts to obtain psychiatric treatment 
records from two VA facilities in 1997 resulted in notices 
from those facilities that they had no such records, attempts 
should again be made to obtain any available VA psychiatric 
records reflecting treatment since 1997.  See VAOPGCPREC 12-
95; Bell, supra.

The Board also notes that the most current VA psychiatric 
examination of the veteran was in February 1998.  The 
veteran's representative maintains that the examination was 
not adequate for rating purposes and that a new examination 
should be conducted.  The Board does note the report of this 
examination does not include a Global Assessment of 
Functioning (GAF) score.  Significantly, at the April 2000 
hearing the veteran testified that he had been taking 
medication for his psychiatric disorder for the past three 
weeks, thus suggesting an increase in severity.  Under the 
circumstances, the Board believes an additional VA 
examination is necessary. 

With regard to the bilateral otitis externa and psychiatric 
disability issues, the Board notes that pertinent rating 
criteria were revised for each disability during the course 
of the appeal.  Accordingly, the RO's review of both 
increased rating issues should include consideration of both 
the old and new rating criteria as appropriate with the 
version most favorable to the veteran being applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Finally, the Board notes that the veteran's October 1993 
notice of disagreement (as well as a February 27, 1996, 
Statement in Support of Claim (VA Form 21-4138)) includes 
language regarding the disability rating for his service-
connected enterocolitis and spastic colitis.  The July 1993 
rating decision established service connection for this 
disability, but assigned a noncompensable rating.  The Board 
views the October 1993 notice of disagreement as expressing 
disagreement with this noncompensable rating, and appropriate 
action pursuant to 38 C.F.R. § 19.26 is therefore necessary 
to the veteran may have the opportunity to complete an appeal 
as to this issue by filing a timely substantive appeal is he 
so wishes.   


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA treatment 
records subsequent to April 1994 from 
both the Westside and Hines VA 
facilities, and associate them with the 
claims file.  If no records are obtained, 
that fact, and the reason therefore, 
should be clearly noted in the claims 
file.

2.  In view of the October 1993 notice of 
disagreement from the assignment of a 
noncompensable rating for service-
connected enterocolitis and spastic 
colitis, the RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, so that the veteran may have the 
opportunity to complete an appeal as to 
this issue by filing a timely substantive 
appeal if he so desires.  

3.  Subsequent to completion of item 1 
above, and even if no records are 
obtained, the veteran should be afforded 
a VA psychiatric examination to determine 
the current severity his anxiety neurosis 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All indicated 
studies and tests necessary to evaluate 
the veteran's psychiatric disability 
should be accomplished.  The examiner is 
also requested to set forth detailed 
clinical findings to allow for evaluation 
of the veteran's psychiatric disability 
under all applicable diagnostic criteria.  
The examiner is requested to provide Axis 
I through Axis V diagnoses, with both 
current and past year Global Assessment 
of Functioning scale scores.

4.  Also subsequent to completion of item 
1, above, and even if no records are 
obtained, the veteran should be afforded 
a VA ear, nose, and throat examination to 
determine the severity of his service-
connected bilateral otitis externa with 
history of left otitis media.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated studies and 
tests necessary to evaluate the veteran's 
bilateral ear disease disability should 
be accomplished.  The examiner should 
report all clinical findings to allow for 
proper evaluation under all applicable 
diagnostic criteria. 

5.  Also subsequent to completion of item 
1, above, and even if no records are 
obtained, the veteran should be afforded 
a special VA skin examination to 
ascertain the nature of any current skin 
disorder(s) and the relationship, if any, 
to the veteran's military service.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated studies and 
tests should be accomplished.  As to any 
skin disorder(s) found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
due to the scabies and/or "jungle rot" 
noted in the veteran's service medical 
records.  Further, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any found 
skin disorders are due to herbicide 
exposures For purposes of this opinion 
the examiner should assume that the 
veteran was exposed to herbicides during 
his military service.

6.  After completion of the above, and 
completion of any additional development 
deemed necessary by the RO, the RO should 
review the record and adjudicate the 
veteran's service connection and higher 
ratings claims.  If any determinations 
remain adverse to the veteran, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an appropriate time to 
respond.  The case should then be 
returned to the Board for appellate 
review, if appropriate.

The purpose of this remand is to assist the veteran, afford 
due process, and to obtain current medical evidence.  The 
Board also informs the veteran and his representative of the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


